Citation Nr: 1207618	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-24 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability with left arm radiculopathy.  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a cervical spine disability.

3.  Entitlement to service connection for bilateral lower extremity numbness and pain, to include as secondary to a lumbar spine disability.

4.  Entitlement to service connection for degenerative arthritis of the left hip, status post arthroplasty, to include as secondary to a cervical or lumbar spine disability.

5.  Entitlement to service connection for degenerative arthritis of the right hip, status post arthroplasty, to include as secondary to a cervical or lumbar spine disability.

6.  Entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to a cervical or lumbar spine disability.

7.  Entitlement to service connection for degenerative arthritis of the right knee, to include as secondary to a cervical or lumbar spine disability.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Amrit K. Sidhu, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to July 1985 and from September 1993 to January 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  A Board hearing was held before the undersigned in March 2011.  Transcripts of these hearings are of record.  At the March 2011 Board hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.   

At the March 2011 hearing and in written argument submitted at the hearing, the Veteran's attorney stated that if any of the claims could not be granted on the current record she wished to have the Board inform her of what evidence was needed and then hold the record open for ninety days.  Board Hearing Tr. at 3.  However, if the Board were to take such action, it would essentially be seeking to develop the claim on its own.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has made clear that, except as otherwise specifically provided by law, the Board cannot develop or consider evidence in the first instance.  See Disabled Am. Veterans (DAV) v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003) (holding that "when the Board obtains evidence that was not considered by the [Agency of Original Jurisdiction] . . . an appellant has no means to obtain 'one review on appeal to the Secretary,' because the Board is the only appellate tribunal under the Secretary").  Applicable regulation provides that the Board shall remand a case to the Agency of Original Jurisdiction if it determines that further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision.  38 C.F.R. § 19.9(a) (2011) (emphasis added).  Therefore, the Board denies the Veteran's attorney's request to inform her of what evidence is needed and to hold the record open for ninety days.  The Board will instead take appropriate action to remand the claims that require further development to the agency of original jurisdiction (AOJ) in accordance with § 19.9.

The August 2008 rating decision also denied the Veteran service connection for gout.  The Veteran initially appealed the denial in a Notice of Disagreement received in September 2008.  He withdrew this appeal in a signed statement submitted at the May 2009 DRO hearing prior to issuance of a Statement of the Case on the matter.  See VA Form 21-4138 dated May 19, 2009; see DRO Hearing Tr. at 2.  Therefore, the issue of entitlement to service connection for gout will be discussed no further herein.  38 C.F.R. § 20.204 (2011). 

The claims for service connection for degenerative arthritis of the bilateral hips and degenerative arthritis of the bilateral knees and for TDIU are REMANDED to the AOJ.  VA will notify the Veteran and his attorney if any further action on their part is required.


FINDINGS OF FACT

1.  An unappealed June 1998 rating decision denied the Veteran service connection for a cervical spine disability with left arm radiculopathy. 

2.  The evidence associated with the claims file subsequent to the June 1998 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection for a cervical spine disability with left arm radiculopathy on the merits. 

3.  The evidence is in relative equipoise as to whether the Veteran's cervical spine disability, diagnosed as degenerative disc disease of the cervical spine with radiculopathy, is causally related to his active military service.

4.  The evidence is in relative equipoise as to whether the Veteran's lumbar spine disability, diagnosed as degenerative disc disease of the lumbar spine, is causally related to his active military service.

5.  The Veteran has bilateral lower extremity numbness and pain, diagnosed as sciatica, which is causally related to his lumbar spine disability.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence having been submitted, the claim for service connection for a cervical spine disability with left arm radiculopathy is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Service connection for a cervical spine disability, diagnosed as degenerative disc disease of the cervical spine with radiculopathy, is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  Service connection for a lumbar spine disability, diagnosed as degenerative disc disease of the lumbar spine, is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

5.  Service connection for bilateral lower extremity numbness and pain, diagnosed as sciatica, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the request to reopen the claim of service connection for a cervical spine disability with left arm radiculopathy in light of the fact that the Board is reopening the claim and granting service connection.  Similarly, the Veteran is not prejudiced by the Board adjudicating the claims of service connection for a lumbar spine disability and bilateral lower extremity numbness and pain because of the favorable decision on these claims.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal. 
II.  New and Material Evidence - Cervical Spine

The Veteran's appeal arises out of his contention that his current cervical spine disability was caused by an injury on active duty in October 1993 when he was helping to lift a heavy toolbox that fell and hit his neck and shoulders. 

By a June 1998 rating decision, the RO denied service connection for a cervical spine disability with left arm radiculopathy on the basis that the condition was not incurred in or aggravated by active service.  The RO notified the Veteran of this rating decision and of his appellate rights in a letter dated July 9, 1998.  He did not appeal, and the June 1998 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

In March 2007, the Veteran again sought service connection for a cervical spine disability.  A February 2008 rating decision denied the claim, and this appeal followed. 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011); see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (finding that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence).

Evidence of record at the time of the June 1998 rating decision consisted of service treatment records (STRs), service personnel records, private treatment records from Corvallis Orthopedic Surgeons, records from a worker's compensation claim, a May 1997 VA examination report, and lay statements from the Veteran and a commanding officer of the Oregon Army National Guard.  

As noted above, the RO denied the Veteran service connection for a cervical spine disability in June 1998 on the basis that the disability was not incurred in or aggravated by an injury during active service. 

Evidence obtained in connection with the petition to reopen includes multiple positive medical opinions from private and VA providers, records from the Social Security Administration, the report of a November 2009 VA examination, testimony provided by the Veteran at the May 2009 DRO hearing and at the March 2011 Board hearing, several lay statements from service comrades and a service official, an April 2008 medical opinion from VA physician Dr. T.D., a September 2009 opinion and July 2010 addendum opinion from private Dr. G.L.M., and a January 2011 opinion from VA physician D.C.  

The additional evidence submitted by the Veteran is new in that it was not of record at the time of the June 1998 rating decision.  For purposes of determining whether the claim should be reopened, the Board will presume the credibility of the newly-submitted evidence.  See Justus, 3 Vet. App. at 513.  Significantly, the lay statements from service comrades and the commanding officer provide evidence that the Veteran injured his cervical spine in October 1993 during a period of active duty.  Additionally, the April 2008, September 2009, July 2010, and January 2011 medical opinions indicate that the Veteran's current cervical spine disability is, at least in part, related to the October 1993 in-service injury.  This evidence qualifies as "material," since it relates to an unestablished fact necessary to substantiate the claim and tends to raise a reasonable possibility of substantiating the claim.  The Board therefore reopens this claim. 
III.  Service Connection

	A.  Cervical Spine Disability

Evidence of record raises a question as to whether the Veteran had a cervical spine condition that preexisted his entrance into active duty in October 1993.  Specifically, on November 2009 VA examination, the examiner concluded that there was "clear documentation" that the Veteran had a chronic cervical spine condition prior to an October 1993 in-service injury.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

The record does not contain a service entrance examination prior to the Veteran's period of service that began in October 1993; therefore, the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 (July 16, 2003). 

The record does not contain clear and unmistakable evidence that a cervical spine disability preexisted service.  

On February 1975 service examination, prior to the Veteran's entrance into his first period of active duty, the Veteran reported seeing a chiropractor after getting hurt in a baseball game.  Although this evidence indicates the Veteran may have been treated by a chiropractor prior to service, it does not state exactly for what disability he was treated.  Additionally, it does not indicate that the condition he was treated for was a chronic disability.  

October 1993 private medical records from Mid-Valley Orthopedic Clinic reflect that the Veteran was treated for a long history of problems with his back and neck.  A December 1993 line of duty investigation report concludes the Veteran had recurring neck and back pain.

The Veteran has provided testimony throughout the appeal that he did not experience any cervical spine problems prior to an October 1993 in-service injury.  Board Hearing Tr. at 5-6; DRO Hearing Tr. at 3.  He has also stated that he reported having long term problems with his back and neck upon treatment in October 1993 because he was worried if he told the doctor about the in-service injury that the National Guard would find out about it and terminate his active duty employment.  

As will be explained in detail below, the Board finds the Veteran's current statements that he did not have neck problems prior to an October 1993 injury to be competent and credible; therefore, the Board places little probative value on the October 1993 treatment records and December 1993 line of duty investigation report that indicate the Veteran had a long term neck problem.  Thus, it is not clear and unmistakable evidence that he had a preexisting neck disability.

The November 2009 VA examination report reflects that the examiner's conclusion that the Veteran had a pre-existing cervical spine disability was based solely on a January 1995 medical record from private Dr. R.B. wherein Dr. R.B. reported that a comparison of recent imaging studies to an August 1989 MRI revealed that the Veteran had new disc herniations; however, he noted that there were equivocal findings on the left at the C5-6 level on the 1989 scan.  The November 2009 VA examiner asked the Veteran whether he remembered getting an MRI in 1989.  The Veteran stated that he thought he was working security at that time, he did not remember having such testing done, and he did not know why he would have had an MRI completed.  
This record does not reflect that the November 2009 VA examiner reviewed the 1989 MRI studies himself; instead, he relied on the January 1995 interpretation of such studies.  The January 1995 interpretation merely notes that 1989 MRI findings were equivocal.  "Equivocal" means "subject to two or more interpretations" or "uncertain as an indication or sign."  MERRIAM-WEBSTER'S COLLEGIATE DICTIONARY 423 (11th ed. 2003).  Therefore, the basis of the November 2009 VA examiner's conclusion that there was "clear documentation" that the Veteran had a chronic cervical spine condition is unclear, since the January 1995 findings indicate uncertainty, rather than a clear statement that there was a cervical spine disability in 1989.  Notably, the 1989 MRI record has not been associated with the claims file and given that the Veteran does not remember having the MRI done, it is highly unlikely any MRI results could be obtained, if an MRI was, in fact, completed.  Moreover, the Veteran is competent to report his memory of whether he had an MRI completed and whether he had cervical spine problems prior to the October 1993 injury.  The Board finds his statements to be credible.  

As such, the evidence of record does not constitute clear and unmistakable evidence sufficient to rebut the presumption of soundness.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (explaining that clear and unmistakable evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable" (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999))).  Because the presumption of soundness has not been rebutted, the claim becomes one of service connection, without consideration of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Notably, given the favorable decision below, the Veteran is not prejudiced by this conclusion.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

In order to establish service connection for the claimed disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, there is substantial medical evidence demonstrating that the Veteran has a current cervical spine disability.  VA treatment records show diagnoses of degenerative disc disease of the cervical spine with radiculopathy.  The first Hickson element has clearly been satisfied.

The key inquiries in this case are whether the Veteran incurred an injury during service and whether his current degenerative disc disease of the cervical spine with radiculopathy is etiologically related to an in-service injury.

Regarding the second Hickson element, the Veteran alleges that he injured himself on active duty when a heavy toolbox he was helping to carry slipped and fell onto his neck and shoulders.  DD Form 214 reflects that the Veteran's military occupational specialty at the time of the alleged injury was combat engineer.

Evidence of record regarding an in-service event or injury includes records from a line of duty investigation completed in December 1993.  DD Form 261, Report of Investigation, Line of Duty and Misconduct Status, shows that on October 20, 1993, the Veteran contacted his unit of record to report that he had recurring back and neck pain.  He requested medical coverage to see his chiropractor, but his request was denied.  He saw the chiropractor anyway and reported that his back and neck pain increased thereafter; he subsequently sought treatment from an orthopedic specialist.  

As noted above, October 1993 private medical records from Mid-Valley Orthopedic Clinic reflect that the Veteran was treated for a long history of problems with his back and neck.  Most of the pain was in his neck area and in the left shoulder.  The Veteran reported that he had not really done anything to strain the area and that seeing a chiropractor had not helped.  The impression was chronic cervical strain.  A December 1993 record shows the Veteran reported continuing pain that had increased down his arm.  The physician noted his belief that the Veteran had a pinched nerve.
In a December 1993 statement made in conjunction with the line of duty investigation, the Veteran stated that after receiving chiropractic treatment, his back continued to hurt and actually got worse.  As a result, he sought treatment from a back specialist who told him that he had a pinched nerve in the neck area.  The Veteran further stated that the "injury was not caused by any military action or duty."  

The December 1993 line of duty investigation report indicates that there was no line of duty accident report and concludes that chronic cervical strain was not incurred in the line of duty.

A June 1997 statement from D.J.F., a commanding officer in the Oregon Army National Guard, reports that the Veteran injured his neck while on active duty on October 21, 1993 and that the injury resulted in surgery in January 1995 and eventual medical discharge from the Oregon Army National Guard.  He further stated that subsequent to the initial injury, the Veteran was unable to complete physical training, wear field gear or perform any heavy lifting.

Three April 2008 lay statements from soldiers who served with the Veteran provide similar reports that the Veteran injured himself in October 1993 while lifting a heavy tool box.  

A May 2008 statement from Lieutenant Colonel W.C.W. states that he was the Occupational Safety and Health Officer for the Oregon Army National Guard in October 1993 and that he was aware the Veteran injured himself while on active duty in October 1993.  He noted that all injuries are reported to and investigated by the Safety and Health office and that the Veteran's injury was found to have occurred on active duty.  W.C.W. reported that the Veteran made the statement that the injury was not incurred in the line of duty to preserve his employment on active duty.  He indicated that, to the best of his memory, "there was no question as to whether the accident and resulting injury was anything other than as described."

At the May 2009 DRO hearing and March 2011 Board hearing, the Veteran provided consistent testimony that he initially injured his neck in October 1993.  Specifically, he testified that in October 1993 he was helping three or four other soldiers pull an engineer's toolbox out of the back of a truck.  DRO Hearing Tr. at 3-4; Board Hearing Tr. at 7.  The toolbox weighed more than 1,000 pounds and in order to carry it, the soldiers needed to place it on their shoulders.  Id.  One soldier slipped and as a result the toolbox fell down on top of the Veteran's neck and shoulders.  Id.  The Veteran also testified that he did not report the incident immediately or when he was treated by Mid-Valley Orthopedics because he wanted to preserve his employment on active duty so he did not want the National Guard to find out about the injury.  Board Hearing Tr. at 8-9; see DRO Hearing Tr. at 5-6.  

In evaluating the evidence regarding whether the Veteran initially injured his neck during service, the Board concludes that the evidence is at least in equipoise on this matter.  The Veteran is competent to report that he experienced an injury during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  The assertion that he injured his neck while he was lifting a heavy toolbox is consistent with the circumstances of his service and is supported by his military occupational specialty of combat engineer.  38 U.S.C.A. § 1154(a) (West 2002).  The Veteran's statements and testimony regarding the injury have been consistent throughout the appeal period.  Although the Veteran's service records, particularly the line of duty investigation report, indicate the Veteran was treated for recurrent neck pain and that he did not experience a specific injury in the line of duty, subsequent lay statements from D.J.F., W.C.W., and other soldiers corroborate the alleged injury and that he did not have preexisting neck pain.  The statement of W.C.W., in particular, supports the Veteran's contentions regarding why he did not report the injury immediately after it occurred and why he did not report it when he was seen by Mid-Valley Orthopedics.  These lay statements are competent as they are based on firsthand knowledge of events the witnesses observed or investigated.  The record does not raise a question regarding the credibility of these lay witnesses; therefore, the statements are found to be credible.  

In short, given the Veteran's consistent statements and the supporting competent and credible lay evidence, the Board finds the Veteran's reports of initially injuring his neck while lifting a heavy toolbox to be not only competent, but also credible.  Therefore, the evidence establishes the Veteran experienced an injury to his neck in service and the second Hickson element has been satisfied.

Turning to the third Hickson element, whether there is a nexus between the in-service injury and the Veteran's current cervical spine disability, records indicate the Veteran also had a post-service work-related injury to his neck.  September 1995 to March 1996 private treatment records and records of evaluations completed in conjunction with a worker's compensation claim reflect that the Veteran injured his neck and left arm in December 1994 while moving large sheets of plywood in his employment at a lumber mill.  In January 1995, the Veteran underwent an anterior cervical diskectomy and fusion at the C6-7 level.

The record contains several medical opinions that address the effect of the Veteran's in-service and post-service injuries on the Veteran's current cervical spine disability. 

An April 2008 opinion from VA physician T.D. reports that he has treated the Veteran for many years for debilitating neck, low back, and shoulder pain.  He opined that "these problems appear as least as likely as not related to prior injuries he suffered while in the service."

A September 2009 opinion from private physician G.L.M. states that in reviewing the Veteran's medical records and personnel files he agrees with Dr. T.D.'s opinion that the Veteran's medical conditions "were as likely as not caused and/or exacerbated by his distant injuries."  

In a July 2010 Addendum opinion, Dr. G.L.M. indicated that the Veteran's records revealed treatment for low back strain in 1980 and an incident in October 1993 involving a heavy tool box whereby the Veteran strained his low back, neck, and shoulder.  He noted that these incidents preceded other injuries to the back and neck.  Thus, he concluded that the injuries as likely as not caused degenerative disc disease of the cervical spine, status post diskectomy and anterior fusion for herniated disk at C6-7, with left arm radiculopathy.
On November 2009 VA examination, the examiner reviewed the Veteran's claims file and examined the Veteran.  He concluded that the Veteran was injured in October 1993, but found it difficult to establish that the injury caused or aggravated a cervical spine condition.  The examiner concluded that the Veteran had a pre-existing chronic cervical spine condition and noted that he had a post-service injury in December 1994.  He indicated that the December 1994 injury "caused acute exacerbation of any neck and radicular symptoms beyond their natural progression leading to surgery."  He concluded that it was less likely as not that the Veteran's current cervical spine condition was directly related to the alleged injury in October 1993 and that it was less likely as not that the alleged injury in 1993 aggravated any preexisting conditions beyond their natural progression.  He stated that his opinion was "a rational decision based on complete review of [the Veteran's] claims file."

A January 2011 treatment record from VA orthopedic surgeon D.C. recounts the Veteran's history that his neck problems started in service when a heavy toolbox was dropped on his posterior shoulders and neck.  D.C. also noted the Veteran's post-service injury that occurred about a year after his discharge from service and that the Veteran underwent a diskectomy and cervical spine fusion subsequent to the post-service injury.  He provided the following opinion:

It is felt by this orthopedic surgeon that tracing this history back and knowing this veteran quite well that it is my opinion that the majority of this veteran's condition is related to the initial injury and that is during the active military service.  I feel that this probability is more likely than not that the origin of his condition goes back to that initial injury and initial condition.  Of course, the later Workers' Comp injury has been as likely as not responsible for some degree of his cervical spine condition.  If there is a requirement of assignment of responsibility of the two injuries for the present condition, I would have to say that it is more likely than not that [the] present cervical spine condition is 75% related to the active military duty injury and 25% related to the Workers' Comp injury.

In evaluating these medical opinions, the Board concludes that the evidence is at least in equipoise on the matter of whether the Veteran's current cervical spine disability is related to the October 1993 in-service injury.

The Board places substantial probative weight on Dr. G.L.M.'s July 2010 Addendum opinion and Dr. D.C.'s January 2011 opinion because they are sufficiently informed by pertinent facts from the Veteran's medical and service history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  The physicians reach slightly different conclusions regarding the effect of the Veteran's post-service work injury; however, both of them clearly considered this injury in reaching their respective conclusions.  Although Dr. D.C.'s opinion does not find that the in-service injury was the sole contributing factor to the Veteran's current cervical spine disability, he does conclude that it was a major contributing factor.

The April 2008 opinion from Dr. T.D. and September 2009 letter from Dr. G.L.M. hold less probative weight than the July 2010 and January 2011 opinions because they are not supported with an analysis the Board could weigh against any contrary opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Additionally, they do not address the effect of the post-service work injury.

The Board also places less probative weight on the opinion provided in the November 2009 VA examination report since the opinion appears to be based, in part, on inaccurate factual premises.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  As explained above, the VA examiner concluded that the Veteran had a cervical spine disability that preceded the October 1993 injury and based his conclusions in part on this finding.  The Board has concluded that the Veteran did not have a preexisting chronic cervical spine disability; therefore, it cannot rely on an opinion that is based on an opposite finding.  To the extent the opinion also concludes that it was less likely than not that the October 1993 injury caused the Veteran's current cervical spine condition, the examiner did not consider the alternative of whether the injury contributed in part to the cervical spine disability, as Dr. D.C.'s opinion concluded.  Additionally, the rationale provided by the examiner - that his decision is a "rational decision based on a complete review of the claims file" - does not clearly explain the reasoning underlying his opinion.  See Stefl, 21 Vet. App. at 123.

In short, the Board places greater weight of probative value on the July 2010 and January 2011 opinions than it does on the other medical opinions of record.  Thus, the third Hickson element has been met and service connection for a cervical spine disability, diagnosed as degenerative disc disease of the cervical spine with radiculopathy, is warranted.  

	B.  Low Back Disability

The Veteran contends that he has a current low back disability that is related to in-service injuries in September 1980 and October 1993.

The record contains medical evidence demonstrating that the Veteran has a current lumbar spine disability.  On VA examination in November 2009, the Veteran was diagnosed with chronic degenerative disc disease of the lumbar spine.  Therefore, the first Hickson element has clearly been satisfied.

Regarding the second Hickson element, the presumption of soundness attaches for both periods of the Veteran's active duty as it was not clinically noted on February 1975 entrance examination that the Veteran had a chronic low back disability and the record does not contain a service entrance examination prior to his second period of active duty.  The evidence of record indicates the Veteran may have had a pre-existing disability, because on February 1975 service entrance examination, he reported seeing a chiropractor after getting hurt in a baseball game.  However, this evidence does not constitute clear and unmistakable evidence that a lumbar spine disability preexisted service.  As explained in the above analysis regarding the cervical spine, the February 1975 examination does not clearly state for what disability a chiropractor treated him and does not indicate whether it was for a chronic disability.  Additionally, the October 1993 treatment records and December 1993 line of duty investigation report are not clear and unmistakable evidence that a low back disability preexisted service as they are outweighed by the Veteran's competent and credible testimony provided during this appeal.  Therefore, the record does not contain clear and unmistakable evidence sufficient to rebut the presumption of soundness and the claim is one of service connection, without consideration of a pre-existing condition.  See Quirin, 22 Vet. App. at 396.  Given the favorable decision below, the Veteran is not prejudiced by this conclusion.

September 1980 STRs show the Veteran was seen for complaints of left lower back pain about seventy-two hours after playing basketball.  The assessment was mild low back strain.  The Veteran received follow-up treatment for his back pain and seven days after the initial treatment he reported that his pain was not getting any better.

As explained above in the analysis of the claim of service connection for a cervical spine disability, the record is in equipoise as to whether the Veteran experienced an injury while on active duty in October 1993, and the benefit of the doubt has been given to the Veteran as to whether such an injury occurred.

Given the September 1980 service treatment records showing treatment for the low back and the incurrence of an injury in October 1993, the second Hickson element has been established.

Turning to the third Hickson element, the record contains four opinions that address whether the Veteran's current low back disability is etiologically related to his service.

As noted above, an April 2008 opinion from VA physician T.D. opines that neck, low back, and shoulder pain "appear as least as likely as not related to prior injuries [the Veteran] suffered while in the service."  A September 2009 opinion from private physician G.L.M. does not specifically reference the low back, but indicates that he agrees with the April 2008 opinion of Dr. T.D.

On November 2009 VA examination, the Veteran reported that he was unsure whether he injured his low back in the October 1993 injury.  The examiner stated that there was no documentation of any complaints or treatment for a low back injury throughout his STRs or the worker's compensation records.  The examiner found that there was no objective evidence that the Veteran developed symptoms across his lower back after the October 1993 injury.  He stated that the current low back disability was consistent with degenerative-type osteoarthritis.  Therefore, he concluded that it was less likely as not that the current low back disability was directly related to the alleged injury in October 1993.

As explained above, a July 2010 addendum opinion from Dr. G.L.M. discusses 1980 and 1993 in-service injuries and notes that these incidents preceded other injuries to the back and neck.  Dr. G.L.M. concluded that the injuries as likely as not contributed to chronic low back strain with degenerative disc disease.

In evaluating and weighing these medical opinions, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current lumbar spine disability is etiologically related to his service.  The Board places the most probative weight on Dr. G.L.M.'s July 2010 Addendum opinion, since it shows the physician considered the Veteran's in-service and post-service injuries in reaching his conclusion that it was as likely as not that the in-service injuries contributed to the Veteran's current lumbar spine disability.  

The Board places less probative weight on the April 2008 opinion from Dr. T.D. and the September 2009 letter from Dr. G.L.M. because they are not supported with an analysis the Board can weigh against any contrary opinion and they do not address or acknowledge the Veteran's post-service work injury.  See Stefl, 21 Vet. App. at 123.  

The Board places little probative weight on the November 2009 VA examiner's opinion as it does not reflect that it was predicated on full knowledge of the Veteran's service and medical history.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Specifically, the examiner indicates that STRs and workers' compensation records do not reflect treatment for the low back.  This statement is directly contradicted by September 1980 STRs showing treatment for low back strain and January 1995 records showing CT and myelogram results for the lumbar spine.  The January 1995 CT scan revealed a broad based disc bulge at L4-L5 and L5-S1.  Therefore, the examiner's opinion is largely based on inaccurate factual premises.  See Reonal, 5 Vet. App. at 460-61.

The Board therefore assigns the greatest weight of probative value to the positive July 2010 Addendum opinion of Dr. G.L.M.  Accordingly, resolving all remaining doubt in the Veteran's favor, the third and final Hickson element has also been satisfied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

Service connection for a lumbar spine disability, diagnosed as chronic degenerative disc disease of the lumbar spine, is therefore warranted.  

	C.  Bilateral Lower Extremity Numbness and Pain

The Veteran alleges that he has numbness and pain in his bilateral lower extremities that is related to his lumbar spine disability.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2011); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, § 3.310 was revised to implement the Allen decision.  The revised § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that to grant service connection on the basis of aggravation there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The evidence of record demonstrates that the Veteran has sciatica affecting his bilateral lower extremities.  Specifically, on November 2009 VA examination, the examiner stated that the Veteran had degenerative disc disease of the lumbar spine with sciatica.  The first Wallin element has clearly been satisfied.  

As a result of the decision above, the Veteran is now service connected for degenerative disc disease of the lumbar spine.  The second Wallin element has also been met.  

What remains to be established is whether sciatica was caused or aggravated by the Veteran's service-connected lumbar spine disability.  As noted above, the November 2009 VA examiner found that the Veteran had degenerative disc disease of the lumbar spine with sciatica.  Additionally, Dr. G.L.M.'s July 2010 Addendum opinion concludes that the Veteran has bilateral lower extremity numbness and pain that is secondary to lumbar disc issues.  No contradictory medical opinion is of record.  The third Wallin element has therefore also been satisfied.

Because each of the three Wallin elements has been met, service connection for bilateral lower extremity numbness and pain, diagnosed as sciatica, is warranted.  


ORDER

Service connection for a cervical spine disability, diagnosed as degenerative disc disease of the cervical spine with radiculopathy, is granted.

Service connection for a lumbar spine disability, diagnosed as degenerative disc disease of the lumbar spine, is granted.

Service connection for bilateral lower extremity numbness and pain, diagnosed as sciatica, is granted.


REMAND

The Veteran also seeks service connection for degenerative arthritis of the bilateral hips and degenerative arthritis of the bilateral knees, and entitlement to TDIU.  Before the Board can adjudicate these claims on the merits, additional development is required.

I.  VA Examination - Hips and Knees

The Veteran alleges that osteoarthritis of his hips and knees was either directly caused by the October 1993 in-service injury or that it was caused or aggravated by the now service-connected cervical spine and/or lumbar spine disability.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

VA treatment records during the appeal period show the Veteran has osteoarthritis of the bilateral hips and knees.  Thus, there is competent evidence of current disabilities, which satisfies the first McLendon element. 

Additionally, as a result of the decision above, the Veteran is service-connected for cervical spine and lumbar spine disabilities and for sciatica.  Also, as explained above, the evidence reasonably establishes that the Veteran experienced an in-service injury in October 1993.  Therefore, the second McLendon element is also satisfied.

A July 2010 opinion from Dr. G.L.M. opines that osteoarthritis of the knees and hips is secondary to obesity and "past trauma."  However, the phrasing of the opinion is unclear regarding what "past trauma" Dr. G.L.M. is referring to since the opinion discusses that the Veteran experienced injuries in service and post-service.  The physician did not provide a rationale to explain the basis of his conclusion.  Therefore, this opinion is inadequate for the Board to rely on in evaluating the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  

A September 2005 VA treatment note from rheumatologist S.C. indicates that arthritis of the knees "may well be explained by his career in the military as a combat engineer and tank commander."  This opinion also does not provide a rationale for its conclusion and is inadequate for adjudication purposes.  See id.

On November 2009 VA examination, the examiner concluded that there was no objective evidence that the Veteran developed symptoms at the bilateral hips and knees after the October 1993 injury.  He stated that the current hip and knee disabilities were consistent with degenerative-type osteoarthritis.  Therefore, he concluded that it was less likely as not that these disabilities were directly related to the October 1993 injury.  This opinion does not address whether these disabilities were caused or aggravated by degenerative disc disease of the cervical spine or lumbar spine or by sciatica.  Thus, the opinion is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination or opinion that is adequate for rating purposes).  

Therefore, there is insufficient competent medical evidence on file for VA to make a decision on the claim, particularly on the secondary service connection theory of entitlement, thereby satisfying the remaining McLendon elements and triggering VA's duty to obtain an examination.  

II.  VA Treatment Records

The record reflects the Veteran currently receives treatment for his hip and knee disabilities at the Portland VA Medical Center (VAMC).  The most recent records showing treatment from the Portland VAMC in the Veteran's claims file date from June 2009.  On remand, updated treatment records from that facility should be obtained.

III.  TDIU

The Board decision above grants the Veteran service connection for degenerative disc disease of the cervical spine with radiculopathy, degenerative disc disease of the lumbar spine, and sciatica.  Therefore, consideration of the appeal seeking TDIU must be deferred, as entitlement to TDIU is inextricably intertwined with implementation of the Board's decision granting service connection for these disabilities.  

Additionally, the Veteran's claim seeking TDIU is inextricably intertwined with the claims of service connection for osteoarthritis of the bilateral hips and knees.  Hence, adjudication of the TDIU claim must also be deferred pending resolution of the service connection claims. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Portland VAMC for the period from June 2009 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an examination to determine the nature and etiology of osteoarthritis of the bilateral hips and knees.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner is asked to provide opinions on the following questions:

(a.)  Is it at least as likely as not (50 percent or greater) that osteoarthritis of the bilateral knees and/or hips is related to any incident of military service, including to treatment received in September 1980 and an injury incurred in October 1993?   

(b.)  Is it at least as likely as not (50 percent or greater) that osteoarthritis of the bilateral knees and/or hips is causally related to any of the Veteran's service-connected disabilities?

(c.)  Is it at least as likely as not (50 percent or greater) that osteoarthritis of the bilateral knees and/or hips is aggravated beyond the normal course of the condition by any of the Veteran's service-connected disabilities?  

For purposes of this remand, the examiner should accept as true the Veteran's statements regarding the occurrence of an injury in October 1993.

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to TDIU.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


